ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-127, concluding that PETER A. WOOD of WILLIAMSTOWN, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since November 14, 2002, pursuant to Orders of the Court filed on November 14, 2002, and March 12, 2003, should be suspended from practice for a period of three months for violating Rule 1:20— 20 (future activities of disciplined attorneys), RPC 8.1(a) and (b) (false statement of material fact to, and failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Court having determined from its review of the matter that a one-year suspension from practice is warranted;
And PETER A. WOOD having been ordered to show cause why he should not be disbarred or otherwise disciplined, and having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that PETER A. WOOD is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to practice unless and until he provides a satisfactory explanation for his failure to participate as required in the ethics proceedings against him; and it is further
*34ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.